Citation Nr: 0000426	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-48 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left hip, currently evaluated as 10 
percent disabling. 

2.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right hip.

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to December 
1980.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA), Winston-Salem, North Carolina, 
Regional Office (RO).  This matter was remanded to the RO in 
May 1997 for additional development. 

At the hearing before the Board in August 1999, the veteran 
asserted that his prostate disorder was aggravated by his 
service-connected disabilities.  The Board refers this matter 
to the RO for any action deemed appropriate.  


REMAND

Initially, the Board finds that the veteran's claims for 
increased evaluations are well-grounded.  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The VA has a duty to 
assist the veteran in the development of facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999). 

The veteran asserts that he is entitled to higher disability 
evaluations for the service-connected degenerative joint 
disease of the left hip, right hip, and back.  At the hearing 
before the Board in August 1999, the veteran stated that his 
service-connected disabilities had worsened since the VA 
examination in December 1997.  Hearing Transcript, 
hereinafter Tr., 3.  He asserted that the December 1997 VA 
examination was inadequate and the examiner's conclusions 
were not adequate representations of his disabilities.  Tr. 
3.  The veteran indicated that he had flare-ups and that he 
experienced pain with walking, squatting, and bending.  Tr. 
5.  He also experienced a loss of feeling in his feet.  Tr. 
5.  The veteran received treatment at the Halifax Memorial 
Hospital and at the VA Medical Center in Durham, North 
Carolina, for the service-connected disabilities since 
December 1997.  Tr. 11 and 12. 

Review of the record reveals that the veteran underwent a VA 
orthopedic examination in December 1997.  The examiner 
reported the range of motion of the left hip, right hip, and 
back.  However, the examiner did not report the degree of 
functional loss due to the service-connected disabilities.  
The Board notes that the VA examination report indicates that 
there was objective evidence of pain on motion of the left 
hip.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his or her well grounded claim. 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a).  Fulfillment of the 
VA's duty to assist includes providing a complete and 
thorough medical examination of the claimed disability that 
takes into account the records of the veteran's prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It also includes an examination by a 
specialist when deemed appropriate.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board finds that the veteran should 
be afforded a VA orthopedic examination in order to determine 
the nature and extent of the left hip, right hip, and back 
disabilities and the degree of the functional loss caused by 
the service-connected disabilities.  The medical examination 
should assess weakened movement, excess fatigability, 
incoordination, and pain on movement, in addition to 
limitation of motion, that is caused by the service-connected 
disabilities.  DeLuca v. Brown, 6 Vet. App. 321, 324 (1993).  
The veteran should also be afforded a neurological 
examination to determine the nature and extent of the 
neurological symptoms due to the service-connected 
disabilities.  


Accordingly, the case is REMANDED for the following actions:
 
1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
issues on appeal.  He should be asked to 
provide the names and addresses of the 
medical care providers who treated him 
for the service-connected degenerative 
joint disease of the back, left hip, and 
right hip since December 1997.  Any 
medical care provider(s) so identified 
should be asked to provide copies of the 
veteran's treatment records, if such 
records are not associated with the 
claims folder.  The RO should obtain 
copies of the veteran's treatment 
records, dated from December 1997, from 
the Halifax Memorial Hospital.  The 
veteran should be asked to sign any 
necessary consent forms for the release 
of the records.    

2.  The RO should obtain from the VA 
Medical Center located in Durham, North 
Carolina, copies of the veteran's 
complete treatment records, dated from 
December 1997 and associate them with the 
claims folder.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and extent of the 
degenerative joint disease of the hips 
and back.  The claims folder and a copy 
of this REMAND should be made available 
to the examiner for review prior to the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment.  X-
ray examination of the hips and the back 
should be performed.  The examiner should 
record the range of motion of the hips 
and back.  The examiner should: (1) 
describe the limitation of motion of the 
back in terms of slight, moderate, or 
severe; (2) indicate whether the veteran 
has a mild, moderate, or marked 
disability of the left and right hips; 
and (3) specifically comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner should specifically comment on 
whether pain is visibly manifested on 
movement of the joints, whether muscle 
atrophy attributable to the service-
connected disabilities is present, 
whether changes in the condition of the 
skin that are indicative of disuse due to 
the service-connected disabilities are 
present, and whether any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities are present.  A 
detailed rationale for all conclusions 
should be provided.

4.  When the RO is satisfied that the 
record is complete and the examination is 
adequate for rating purposes, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased 
evaluation for degenerative joint disease 
of the left hip, right hip, and back.  
Consideration should be given to the 
provisions contained in 38 C.F.R. §§ 4.40 
and 4.45 (1999) when appropriate. 

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


